UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1075


SALLY HEYNS,

                    Plaintiff - Appellant,

             v.

SELECT PORTFOLIO SERVICING, INC.; JP MORGAN CHASE BANK; DOES
1 TO 50, Inclusive,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:18-cv-01429-TSE-MSN)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Sally Heyns, Appellant Pro Se. John Alexander Nader, MCGLINCHEY STAFFORD,
PLLC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sally Heyns filed a civil complaint alleging that Defendants engaged in fraud,

negligence, and misrepresentation with respect to a mortgage note. Heyns seeks to

appeal the district court’s order dismissing her action without prejudice pursuant to 28

U.S.C. § 1915(e) (2012).

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). In its

dismissal order, the district court advised that Heyns “may file a new complaint to the

extent that she can articulate viable claim(s) and sufficient facts to support those

claim(s).” Because Heyns could potentially amend her complaint to cure the defects

identified by the district court, the order she seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, 807
F.3d 619, 623-25, 628-30 (4th Cir. 2015). Accordingly, we dismiss the appeal for lack of

jurisdiction and remand the case to the district court with instructions to allow Heyns to

file an amended complaint. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                            DISMISSED AND REMANDED




                                              2